Claimant, while in the employ of the city of Niagara Falls, was injured through the negligence of a third party. He elected to pursue his remedy against such third party in accordance with section 29 of the Workmen’s Compensation Law. Such an action was instituted against the third party and thereafter, with the city’s consent, compromised for the sum of $5,000 for personal injuries and medical and hospital expenses. Claimant then applied for deficiency compensation. The Industrial Board awarded him $647.27 for medical expenses incurred prior to the filing of the notice of election to hold the third party. It denied his claim for medical and hospital expenses amounting to $1,471.75 incurred subsequently to the filing of such notice. It based its decision on section 13 of the Workmen’s Compensation Law. Decision unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.